Citation Nr: 1133320	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. The Veteran had additional service in the Army Reserve.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Regional Office (RO) in Los Angeles, California.  The case was remanded by the Board in August 2007 to afford the Veteran the opportunity to appear at a personal hearing before a Member of the Board.

In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing was associated with the claims file.  The Veteran submitted additional evidence at the hearing and waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

In March 2008, the Board again remanded the Veteran's claim in order to obtain a VA examination and to enable VA to attempt to obtain additional treatment records that were identified by the Veteran at the January 2008 hearing.  It was remanded a third time in September 2009 in order to obtain VA treatment records from the 1980s that a VA examiner had identified as missing but potentially important.  After this additional development was completed, this case was returned to the Board. 

Unfortunately, the Board will find that this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record shows that there are at least four opinions from three different VA doctors addressing the etiology of the Veteran's bipolar disorder.  The Board noted that opinions from two of these doctors showed a positive relationship between the Veteran's active service and his bipolar disorder, but were deficient in that both examiners failed to comment on examinations conducted in conjunction with the Veteran's claims for workers compensation in the early 1990s that had attributed the Veteran's disability to factors other than military service.  In turn, the Board obtained an expert medical opinion from a VA physician through the Veterans Health Administration.  This opinion found a negative correlation between the Veteran's bipolar disorder and active service, but as the examiner also noted some potentially relevant records that were not in the claims folder, the Board remanded to obtain these records in September 2009.  

The Board notes that each of these opinions both positive and negative relied in part of the Veteran's description of his behavior during active service to formulate their conclusions.  However, the Board further notes that the Veteran's service personnel records are not in the claims folder, and there is no indication that an attempt has been made to obtain these records.  In view of the fact that these records may indicate which of the opinions is the most probative, they are relevant.  

Also of significance is the fact that the Board's March 2008 remand specifically requested that the Veteran's service personnel records be obtained.  (Action paragraph number 2 of the March 2008 remand, page 6).  There is no indication that an attempt has been made to obtain these records or to verify that they do not exist.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from the usual source or sources and associate them with the claims folder.  If these records are unobtainable, a formal finding should be in the claims folder, with documentation of each negative reply received from the record storage facility or facilities. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


